Citation Nr: 0415737	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to August 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's substantive appeal was received by the RO in 
October 2001.  Attached to his substantive appeal was a 
statement, signed by the veteran, indicating that he did not 
want a hearing. 


The reopened claim of entitlement to service connection for a 
low back disability, to include as secondary to a service-
connected right ankle disability, is the subject of a remand 
below.


FINDINGS OF FACT

1.  An unappealed RO determination in October 1999 denied the 
veteran's request to reopen his claim for entitlement to 
service connection for a low back disability.

2.  Evidence received since the October 1999 RO decision 
denying service connection for a low back disability, to 
include as secondary to a service-connected right ankle 
disability is new, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The unappealed October 1999 RO decision which found that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right ankle disability, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided VCAA notice with respect to his back 
disability claim in February 2001, prior to the April 2001 
AOJ decision which denied his claim. 

Under VCAA, VA will inform the claimant of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein reopening the claim of entitlement to 
service connection for a low back disability, to include as 
secondary to a service-connected right ankle disability, 
further development with regard to the duties to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran first claimed to have a low back disability as 
secondary to his service-connected right ankle disability in 
August 1983.  The RO denied this claim in a March 1984 rating 
action.  The veteran did not appeal that decision and it 
became final.  The RO again denied service connection for a 
low back disability by rating action in July 1985.  The 
veteran was informed of this denial and did not appeal that 
decision.  In March 1999, the veteran requested that his 
claim for service connection for a back disability be 
reopened.  In an October 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability.  Following receipt of a notice of 
disagreement with that decision, the RO issued a statement of 
the case in December 1999.  A substantive appeal was not 
received from the veteran.  Accordingly, the October 1999 
rating decision is final.  38 U.S.C.A. § 7105.

The evidence which was of record at the time of the October 
1999 rating decision included the veteran's service medical 
records, VA outpatient treatment and examination reports, and 
private medical records.  

The veteran's service medical records reveal that the veteran 
experienced muscle strain of the lumbar spinal muscles in 
January 1980 when cleaning his car.  In February 1980, the 
veteran injured his right ankle resulting in a chip fracture 
of the right talus.  In April 1981, the veteran was examined 
for right ankle pain.  It was noted that the veteran's left 
lower extremity was one inch longer than his right lower 
extremity.  The veteran was referred to orthotics for a heel 
lift on the right.  In June 1981 the veteran was noted to 
have left lumbar paravertebral muscle spasm.

No back complaints or findings were made on VA examination in 
March 1982.

On VA examinations in March 1982 and March 1984 there were no 
complaints or findings related to the veteran's low back.

The veteran was examined by a private physician in May 1985.  
The examiner provided a diagnosis of subluxation of the 4th 
lumbar vertebra and sacroiliac slip causing impingement of 
sciatic nerve.  The examiner stated that the ankle injury 
sustained in 1980 could be a possible cause of the veteran's 
back problems.

VA outpatient treatment records dated from February 1998 to 
July 1999 reveal frequent treatment for low back pain.  An 
April 1999 record notes that the veteran's right lower 
extremity was an inch shorter than the veteran's left lower 
extremity.  It was noted that the veteran had been in a motor 
vehicle accident in 1983 or 1984 and that he had experienced 
whiplash at that time.  

On VA examination in August 1999, the veteran reported 
stiffness and pain of the back and into the lower extremities 
which he attributed to the way he walked due to his right 
ankle disability.

Evidence received after the final October 1999 rating 
decision includes VA outpatient records dated from November 
1999 to September 2001.  These records show frequent 
complaints of low back pain.

On VA examination in August 2001, the examiner diagnosed 
minimal degenerative joint disease at L5-S1.  The examiner 
opined that it was not likely that the veteran's back pain 
was caused by his right ankle fracture.  She stated that it 
was more likely that the veteran's back pain were due to the 
documented leg length discrepancy and scoliosis.  She further 
noted that the surgical procedure which removed a bone 
fragment from the right ankle would not cause a leg length 
discrepancy.

On VA examination in October 2002, the veteran was noted to 
have degenerative joint disease of the lumbosacral spine.

The Board finds that medical evidence received since the 
October 1999 final RO decision is both new and material to 
the veteran's claim for service connection for a low back 
disability.  The newly submitted medical evidence indicates 
that the veteran has a current low back disability.  
Furthermore, the August 2001 VA examiner was of the opinion 
that the veteran's low back disability was not likely caused 
by the service-connected right ankle disability, but rather, 
was a result of the veteran's leg length discrepancy.  She 
further noted the surgical procedure which removed a bone 
fragment from the right ankle would not cause a leg length 
discrepancy.  Such medical opinion bears directly and 
substantially upon the specific matter under consideration, 
that is, the etiology of current back disability and it's 
relationship to service and/or a service-connected 
disability.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  
Consequently, the Board is of the opinion that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a low back disability.  



ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
low back disability, to include as secondary to a service-
connected right ankle disability, is granted. 


REMAND

In view of the Board's decision granting reopening of the 
appellant's claim, the RO must consider the reopened claim on 
a de novo basis.  However, further development of the medical 
evidence is required prior to such consideration.  

As noted above, the August 2001 VA examiner opined the 
veteran's current back disability was more likely due to leg 
length discrepancy and scoliosis.  The record establishes 
that the veteran was not noted to have extremities of unequal 
length upon entry to service, and that a leg length 
discrepancy was noted in service.  However, the record does 
not reflect any injury or disease in service which resulted 
in the leg length discrepancy noted in service.  Rather, the 
August 2001 VA examiner specifically noted that the surgical 
procedure which removed a bone fragment from the right ankle 
would not cause a leg length discrepancy.  

A veteran is entitled to the presumption of soundness upon 
entry to service, unless clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2003).  No 
attempt has been made to obtain competent evidence as to the 
existence of any leg length discrepancy prior to service.

Therefore, in order to fully and fairly adjudicate the 
veteran's reopened claim, this case is REMANDED to the RO for 
the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the reopened 
claim for service connection.  The notice 
must be specific to the claim on appeal.

2.  The RO should contact the veteran and 
request that he clarify whether a leg 
length discrepancy had been identified by 
a medical provider prior to service, and 
if so, to identify all such medical 
providers, and the dates of treatment 
and/or evaluation which resulted in the 
identification of a leg length 
discrepancy prior to service.  After 
securing the necessary authorizations 
from the veteran, the RO should attempt 
to obtain all reports of such treatment 
and/or evaluation of the veteran.  If 
private treatment/evaluation is reported 
and those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  If 
these records are not available, 
documentation as to this must be 
contained in the claims folders.

3.  After the development requested above 
has been performed, the veteran's claims 
folder, to include service medical 
records and August 2001 VA opinion, must 
be forwarded to an orthopedic specialist 
for review and to obtain opinions as to 
the following:

a)	Whether it is at least as 
likely as not that the veteran's leg 
length discrepancy noted in service 
preexisted service;  
b)	Whether it is at least as 
likely as not that any preexisting 
leg length discrepancy was 
aggravated by active service (that 
is, whether any preexisting leg 
length discrepancy chronically 
increased in severity in service, 
and whether any increase was beyond 
a normal progression of the 
disease); and
c)	Whether it is at least as 
likely as not that any current back 
disability is etiologically related 
to the veteran's military service, 
to include any aggravated leg length 
discrepancy?

All opinions expressed must be 
accompanied by complete rationale.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the reopened claim de novo.  
The RO must provide adequate reasons and 
bases for its determination, citing all 
governing legal authority and precedent, 
and addressing the issue and concerns 
that are noted in this REMAND.  If the 
benefit sought on appeal remains denied, 
the veteran, his representative should be 
provided with a supplemental statement of 
the case (SSOC) and given the appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further review, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



